Title: From Thomas Jefferson to Thomas Urquhart, 18 June 1808
From: Jefferson, Thomas
To: Urquhart, Thomas,Poydras, Julien


                  
                     Gentlemen 
                     
                     Washington June 18. 1808
                  
                  I ask the favor of you to communicate, in such way as you shall think most proper, the inclosed answer to the address of the legislative council and House of Representatives of the territory of Orleans of March 29. and to accept for yourselves the assurances of my high consideration and respect.
                  
                     Th: Jefferson 
                     
                  
               